DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive. Specifically, since the claim language does not require each of the first second, and third transceivers to be dedicated only to a respective antenna, Ananthanarayanan et al. as shown in the rejection show below in Fig. 12 shows transceiver 1280 coupled to antenna 1200, transceiver 1282 coupled to antenna 1288, and transceiver 1286 coupled to antenna 1284. Thus the rejection stands. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-27, 30, 48, 51, 56, 59, 64 & 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 & 21 of U.S. Patent No. 10,715,187 in view of Ananthanarayanan et al. US Patent 9,337,539. 
Regarding Claims 25, 48, 56 & 64, Claims 1, 11 & 21 of US 10,715,187 teach all the limitations of claims 25, 48, 56 & 64, except wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
However, Ananthanarayanan et al. teaches that antennas can have their length and size optimized for RF signals in specific frequency bands of operation (Col. 4 L 10-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the length and size of the second and third antennas to operate in a second and third frequency ranges to be higher than the first frequency range based on the teachings of Ananthanarayanan et al. as a result effect in order to provide wireless communications in higher frequency bands.
Regarding Claims 26 & 27, Claim 10 of US 10,715,187 in view of Ananthanarayanan et al. as modified above teaches all the limitations of claims 26 & 27.
Regarding Claim 30, Claim 1 of US 10,715,187 in view of Ananthanarayanan et al. as modified above teaches all the limitations of claim 30.
Regarding Claim 51, Claim 21 of US 10,715,187 in view of Ananthanarayanan et al. as modified above teaches all the limitations of claim 50.
Regarding Claim 59, Claims 1 & 21 of US 10,715,187 in view of Ananthanarayanan et al. as modified above teaches all the limitations of claim 59.
Regarding Claim 65, Claim 10 of US 10,715,187 in view of Ananthanarayanan et al. as modified above teaches all the limitations of claim 65.
Instant Invention
US 10,715,187
25. A wireless device, comprising: a first antenna configured to operate at a first frequency range, disposed substantially along a first surface of the wireless device, and coupled to a dedicated first transceiver; a second antenna configured to operate at a second frequency range, disposed at a location of the wireless device other than substantially along the first surface of the wireless device, and coupled to a dedicated second transceiver; and a third antenna configured to operate at a third frequency range, disposed at a location of the wireless device other than substantially along the first surface of the wireless device, and coupled to a dedicated third transceiver, wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
30. The wireless device of claim 25, wherein: the first antenna is coupled to the dedicated first transceiver by a first indirect feed element, the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
1. An electronic device with a broadband antenna system comprising:
a first antenna to operate at a first frequency range and coupled to a dedicated first transceiver via a dedicated first signal path comprising a first capacitive feed;
a second antenna to operate at a second frequency range and coupled to a dedicated second transceiver via a dedicated second signal path comprising a second capacitive feed, wherein the first frequency range is lower than the second frequency range; and
a third antenna to operate at the second frequency range and coupled to a dedicated third transceiver through a dedicated third signal path comprising a third capacitive feed;
wherein the first antenna is coupled to the second antenna and the third antenna by capacitive coupling elements.
26. The wireless device of claim 25, wherein each of the first antenna, second antenna, and third antenna is disposed along an edge of the wireless device.
27. The wireless device of claim 26, wherein the second antenna is disposed at a corner of the wireless device, and the third antenna is disposed at another corner of the wireless device.
10. The electronic device of claim 1, wherein:
the first antenna comprises a straight metal bar disposed along a first surface of the electronic device;
the second antenna comprises a first curved metal bar disposed around a first corner of the electronic device adjacent to the first surface; and
the third antenna comprises a second curved metal bar disposed around a second corner of the electronic device adjacent to the first surface.
48. A wireless device, comprising: a first antenna configured to operate at a first frequency range, and coupled to a dedicated first transceiver; a second antenna configured to operate at a second frequency range, and coupled to a dedicated second transceiver; and a third antenna configured to operate at a third frequency range, and coupled to a dedicated third transceiver, wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
51. The wireless device of claim 48, wherein the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
21. An electronic device with a broadband antenna system comprising:
a first antenna comprising a straight metal bar disposed along a first surface of the electronic device and coupled to a dedicated first transceiver via a first capacitive feed;
a second antenna comprising a first curved metal bar disposed around a first corner of the electronic device adjacent to the first surface and coupled to a dedicated second transceiver via a second capacitive feed; and
a third antenna comprising a second curved metal bar disposed around a second corner of the electronic device adjacent to the first surface and coupled to a dedicated third transceiver via a third capacitive feed;
wherein the first antenna is to operate at a first frequency range, and the second antenna and third antenna are to operate at a second frequency range higher than the first frequency range.
56. A method of operating a wireless device, comprising: feeding a first antenna at a first frequency range using a dedicated first transceiver coupled to the first antenna; feeding a second antenna at a second frequency range using a dedicated second transceiver; and feeding a third antenna at a third frequency range using a dedicated third transceiver, wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
59. The method of claim 56, wherein the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
11. A method of operating an electronic device with a broadband antenna system comprising:
feeding a first antenna at a first frequency range using a dedicated first transceiver coupled to the first antenna via a dedicated first signal path comprising a first capacitive feed;
feeding a second antenna at a second frequency range using a dedicated second transceiver coupled to the second antenna via a dedicated second signal path comprising a second capacitive feed, wherein the first frequency range is lower than the second frequency range; and
feeding a third antenna at the second frequency range using a dedicated third transceiver coupled to the third antenna via a dedicated third signal path comprising a third capacitive feed;
wherein the first antenna is coupled to the second antenna and the third antenna by capacitive coupling elements.
64. A wireless device, comprising: a first antenna means for operating at a first frequency range, and coupled to a dedicated first transceiving means; a second antenna means for operating at a second frequency range, and coupled to a dedicated second transceiving means; and a third antenna means for operating at a third frequency range, and coupled to a dedicated third transceiving means, wherein each of the second frequency range and the third frequency range is higher than the first frequency range.

21. An electronic device with a broadband antenna system comprising:
a first antenna comprising a straight metal bar disposed along a first surface of the electronic device and coupled to a dedicated first transceiver via a first capacitive feed;
a second antenna comprising a first curved metal bar disposed around a first corner of the electronic device adjacent to the first surface and coupled to a dedicated second transceiver via a second capacitive feed; and
a third antenna comprising a second curved metal bar disposed around a second corner of the electronic device adjacent to the first surface and coupled to a dedicated third transceiver via a third capacitive feed;
wherein the first antenna is to operate at a first frequency range, and the second antenna and third antenna are to operate at a second frequency range higher than the first frequency range.
65. The wireless device of claim 64, wherein each of the first antenna means, second antenna means, and third antenna means is disposed along an edge of the wireless device.
10. The electronic device of claim 1, wherein: the first antenna comprises a straight metal bar disposed along a first surface of the electronic device;
the second antenna comprises a first curved metal bar disposed around a first corner of the electronic device adjacent to the first surface; and
the third antenna comprises a second curved metal bar disposed around a second corner of the electronic device adjacent to the first surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-29, 31-33, 44-50, 52-66, 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. US Patent 9,337,539.
Regarding Claim 25, Ananthanarayanan et al. teaches a wireless device (Figs. 1, 2, 5, 6, 12), comprising: 
a first antenna configured (108 Fig. 1 Col. 3 L 21) to operate at a first frequency range (GPS, dual band Wi-Fi Fig. 1), disposed substantially along a first surface of the wireless device (Fig. 1), and coupled to a dedicated first transceiver (WLAN RF transceiver Col. 7 L. 35); 
a second antenna (106 Fig. 1 Col. 3 L 21) configured to operate at a second frequency range (High Band (HB) Fig. 1), disposed at a location of the wireless device other than substantially along the first surface of the wireless device (Fig. 1); and 
a third antenna (110 Fig. 1 Col. 3 L 21) configured to operate at a third frequency range (Low Band (LB) Fig. 1), disposed at a location of the wireless device other than substantially along the first surface of the wireless device (Fig. 1).
Ananthanarayanan et al. is silent on the second antenna coupled to a dedicated second transceiver; the third antenna coupled to a dedicated third transceiver; wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
However, Ananthanarayanan et al. teaches three separate antennas (1200, 1284, 1288 Fig. 12) each coupled to a dedicated transceiver (1280, 1282, 1286 Fig. 12 Col. 12 L. 28-55); and that antennas can have their length and size optimized for RF signals in specific frequency bands of operation (Col. 4 L 10-32).
In this particular case, providing a dedicated transceiver for each antenna is common and well known in the art as evident by Ananthanarayanan et al. for providing wireless communications in multiple different frequency bands of operations (Fig. 12 Col. 12 L. 28-55); and adjusting antenna dimensions to operate in specific frequency bands is common and well known in the art as evident by Ananthanarayanan et al. (Col. 4 L 10-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas to dedicated transceivers and to configure the length and size of the second and third antennas to operate in a second and third frequency ranges to be higher than the first frequency range based on the teachings of Ananthanarayanan et al. as a result effect in order to provide wireless communications in multiple different frequency bands of operation.
Regarding Claim 26, Ananthanarayanan et al. as modified teaches wherein each of the first antenna, second antenna, and third antenna is disposed along an edge of the wireless device (Fig. 1).
Regarding Claim 27, Ananthanarayanan et al. as modified teaches wherein the second antenna is disposed at a corner of the wireless device (Fig. 1), and the third antenna is disposed at another corner of the wireless device (Fig. 1).
Regarding Claim 28, Ananthanarayanan et al. as modified teaches wherein the first antenna is disposed along a bottom edge of the wireless device (Fig. 1 when device rotated 180 degrees to the user).
Regarding Claim 29, Ananthanarayanan et al. as modified teaches wherein the bottom edge of the wireless device is located between the corner and the other corner (Fig. 1).
Regarding Claim 31, Ananthanarayanan et al. as modified teaches wherein: the second antenna is coupled to ground by a second resonance inductor configured to tune the resonant frequency of the second antenna (inductors connected to ground within impedance matching networks Col. 9 L 9-20), and the third antenna is coupled to ground by a third resonance inductor configured to tune the resonant frequency of the third antenna (inductors connected to ground within impedance matching networks Col. 9 L 9-20).
Regarding Claim 32, Ananthanarayanan et al. as modified teaches wherein: a first feed path coupled between the first antenna and the dedicated first transceiver (Figs. 5, 12), a second feed path coupled between the second antenna and the dedicated second transceiver (Figs. 5, 12 as modified in claim 25), and comprising a second discrete inductor configured to impedance match an output of the second transceiver to the second antenna (inductors within impedance matching networks Col. 9 L 9-20), and a third feed path coupled between the third antenna and the dedicated third transceiver (Figs. 5, 12 as modified in claim 25), and comprising a third discrete inductor configured to impedance match an output of the third transceiver to the third antenna (inductors within impedance matching networks Col. 9 L 9-20).
Regarding Claim 33, Ananthanarayanan et al. as modified teaches wherein: the second feed path further comprises a second delay line configured to shift a phase on the Smith Chart for the second discrete inductor to impedance match the second antenna (delay line by virtue of variable inductors within impedance matching networks Col. 9 L 9-24), and the third feed path further comprises a third delay line configured to shift a phase on the Smith Chart for the third discrete inductor to impedance match the third antenna (delay line by virtue of variable inductors within impedance matching networks Col. 9 L 9-24).
Regarding Claim 44, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second impedance matching circuit element (impedance matching networks Col. 9 L 21-24), and the third antenna is coupled to the dedicated third transceiver via a third impedance matching circuit element (impedance matching networks Col. 9 L 21-24).
Regarding Claim 45, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24), and the third antenna is coupled to the dedicated third transceiver via a third delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24).
Regarding Claim 46, Ananthanarayanan et al. as modified teaches further comprising: a chassis configured to selectively allow radiation on plane/direction (radiation on plane/direction allowed by virtue of frame being grounded “The ground may be a connection to a metal frame of the user device” Col. 9 L. 20-21).
Regarding Claim 47, Ananthanarayanan et al. as modified teaches further comprising: an antenna system controller (antenna tuner 630 Col. 10 L. 32) configured to control a circuit element to tune the first antenna in response to changing conditions (“The tuner ‘state’ can be changed depending on the band, channel and wireless technology in use so that the combined antenna 602 is well matched for that condition” Col. 10 L. 34-37).
Regarding Claim 48, Ananthanarayanan et al. teaches a wireless device (Figs. 1, 2, 5, 6, 12), comprising: 
a first antenna (108 Fig. 1 Col. 3 L 21) configured to operate at a first frequency range (GPS, dual band Wi-Fi Fig. 1), and coupled to a dedicated first transceiver (WLAN RF transceiver Col. 7 L. 35); 
a second antenna (106 Fig. 1 Col. 3 L 21) configured to operate at a second frequency range (High Band (HB) Fig. 1); and 
a third antenna (110 Fig. 1 Col. 3 L 21) configured to operate at a third frequency range (Low Band (LB) Fig. 1).
Ananthanarayanan et al. is silent on the second antenna coupled to a dedicated second transceiver; the third antenna coupled to a dedicated third transceiver; wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
However, Ananthanarayanan et al. teaches three separate antennas (1200, 1284, 1288 Fig. 12) each coupled to a dedicated transceiver (1280, 1282, 1286 Fig. 12 Col. 12 L. 28-55); and that antennas can have their length and size optimized for RF signals in specific frequency bands of operation (Col. 4 L 10-32).
In this particular case, providing a dedicated transceiver for each antenna is common and well known in the art as evident by Ananthanarayanan et al. for providing wireless communications in multiple different frequency bands of operations (Fig. 12 Col. 12 L. 28-55); and adjusting antenna dimensions to operate in specific frequency bands is common and well known in the art as evident by Ananthanarayanan et al. (Col. 4 L 10-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas to dedicated transceivers and to configure the length and size of the second and third antennas to operate in a second and third frequency ranges to be higher than the first frequency range based on the teachings of Ananthanarayanan et al. as a result effect in order to provide wireless communications in multiple different frequency bands of operation.
Regarding Claim 49, Ananthanarayanan et al. as modified teaches wherein each of the first antenna, second antenna, and third antenna is disposed along an edge of the wireless device (Fig. 1).
Regarding Claim 50, Ananthanarayanan et al. as modified teaches wherein the first antenna is disposed along a bottom edge of the wireless device (Fig. 1 when device rotated 180 degrees to the user).
Regarding Claim 52, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second impedance matching circuit element (impedance matching networks Col. 9 L 21-24), and the third antenna is coupled to the dedicated third transceiver via a third impedance matching circuit element (impedance matching networks Col. 9 L 21-24).
Regarding Claim 53, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24), and the third antenna is coupled to the dedicated third transceiver via a third delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24).
Regarding Claim 54, Ananthanarayanan et al. as modified teaches further comprising: a chassis configured to selectively allow radiation on plane/direction (radiation on plane/direction allowed by virtue of frame being grounded “The ground may be a connection to a metal frame of the user device” Col. 9 L. 20-21).
Regarding Claim 55, Ananthanarayanan et al. as modified teaches further comprising: an antenna system controller (antenna tuner 630 Col. 10 L. 32) configured to control a circuit element to tune the first antenna in response to changing conditions (“The tuner ‘state’ can be changed depending on the band, channel and wireless technology in use so that the combined antenna 602 is well matched for that condition” Col. 10 L. 34-37).
Regarding Claim 56, Ananthanarayanan et al. teaches a wireless device (Figs. 1, 2, 5, 6, 12), comprising: 
feeding a first antenna (108 Fig. 1 Col. 3 L 21) at a first frequency range (GPS, dual band Wi-Fi Fig. 1) using a dedicated first transceiver (WLAN RF transceiver Col. 7 L. 35) coupled to the first antenna; 
feeding a second antenna (106 Fig. 1 Col. 3 L 21) at a second frequency range (High Band (HB) Fig. 1); and 
feeding a third antenna (110 Fig. 1 Col. 3 L 21) at a third frequency range (Low Band (LB) Fig. 1).
Ananthanarayanan et al. is silent on using a dedicated second transceiver, using a dedicated third transceiver, wherein each of the second frequency range and the third frequency range is higher than the first frequency range.
However, Ananthanarayanan et al. teaches three separate antennas (1200, 1284, 1288 Fig. 12) each coupled to a dedicated transceiver (1280, 1282, 1286 Fig. 12 Col. 12 L. 28-55); and that antennas can have their length and size optimized for RF signals in specific frequency bands of operation (Col. 4 L 10-32).
In this particular case, providing a dedicated transceiver for each antenna is common and well known in the art as evident by Ananthanarayanan et al. for providing wireless communications in multiple different frequency bands of operations (Fig. 12 Col. 12 L. 28-55); and adjusting antenna dimensions to operate in specific frequency bands is common and well known in the art as evident by Ananthanarayanan et al. (Col. 4 L 10-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas to dedicated transceivers and to configure the length and size of the second and third antennas to operate in a second and third frequency ranges to be higher than the first frequency range based on the teachings of Ananthanarayanan et al. as a result effect in order to provide wireless communications in multiple different frequency bands of operation.
Additionally, the method steps of “operating a wireless device” disclosed therein are deemed as being obvious in the assembly and operation of the prior art applied, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the methods. The claims are thus subsequently rejected.
Regarding Claim 57, Ananthanarayanan et al. as modified teaches wherein each of the first antenna, second antenna, and third antenna is disposed along an edge of the wireless device (Fig. 1).
Regarding Claim 58, Ananthanarayanan et al. as modified teaches wherein the first antenna is disposed along a bottom edge of the wireless device (Fig. 1 when device rotated 180 degrees to the user).
Regarding Claim 60, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second impedance matching circuit element (impedance matching networks Col. 9 L 21-24), and the third antenna is coupled to the dedicated third transceiver via a third impedance matching circuit element (impedance matching networks Col. 9 L 21-24).
Regarding Claim 61, Ananthanarayanan et al. as modified teaches wherein the second antenna is coupled to the dedicated second transceiver via a second delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24), and the third antenna is coupled to the dedicated third transceiver via a third delay line (delay lines by virtue of variable inductors within impedance matching networks Col. 9 L 9-24).
Regarding Claim 62, Ananthanarayanan et al. as modified teaches wherein the wireless device comprises: a chassis configured to selectively allow radiation on plane/direction (radiation on plane/direction allowed by virtue of frame being grounded “The ground may be a connection to a metal frame of the user device” Col. 9 L. 20-21).
Regarding Claim 63, Ananthanarayanan et al. as modified teaches wherein the wireless device comprises: an antenna system controller (antenna tuner 630 Col. 10 L. 32) configured to control a circuit element to tune the first antenna in response to changing conditions (“The tuner ‘state’ can be changed depending on the band, channel and wireless technology in use so that the combined antenna 602 is well matched for that condition” Col. 10 L. 34-37).
Regarding Claim 64, Ananthanarayanan et al. teaches a wireless device (Figs. 1, 2, 5, 6, 12), comprising: 
a first antenna means (108 Fig. 1 Col. 3 L 21) for operating at a first frequency range (GPS, dual band Wi-Fi Fig. 1), and coupled to a dedicated first transceiving means (WLAN RF transceiver Col. 7 L. 35); 
a second antenna means (106 Fig. 1 Col. 3 L 21) for operating at a second frequency range (High Band (HB) Fig. 1); and 
a third antenna means (110 Fig. 1 Col. 3 L 21) for operating at a third frequency range (Low Band (LB) Fig. 1),
Ananthanarayanan et al. is silent on the second antenna means coupled to a dedicated second transceiving means; the third antenna means coupled to a dedicated third transceiving means, wherein each of the second frequency range.
However, Ananthanarayanan et al. teaches three separate antennas (1200, 1284, 1288 Fig. 12) each coupled to a dedicated transceiver (1280, 1282, 1286 Fig. 12 Col. 12 L. 28-55); and that antennas can have their length and size optimized for RF signals in specific frequency bands of operation (Col. 4 L 10-32).
In this particular case, providing a dedicated transceiver for each antenna is common and well known in the art as evident by Ananthanarayanan et al. for providing wireless communications in multiple different frequency bands of operations (Fig. 12 Col. 12 L. 28-55); and adjusting antenna dimensions to operate in specific frequency bands is common and well known in the art as evident by Ananthanarayanan et al. (Col. 4 L 10-32).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas to dedicated transceivers and to configure the length and size of the second and third antennas to operate in a second and third frequency ranges to be higher than the first frequency range based on the teachings of Ananthanarayanan et al. as a result effect in order to provide wireless communications in multiple different frequency bands of operation.
Regarding Claim 65, Ananthanarayanan et al. as modified teaches wherein each of the first antenna means, second antenna means, and third antenna means is disposed along an edge of the wireless device (Fig. 1).
Regarding Claim 66, Ananthanarayanan et al. as modified teaches wherein the first antenna means is disposed along a bottom edge of the wireless device (Fig. 1 when device rotated 180 degrees to the user).
Regarding Claim 68, Ananthanarayanan et al. as modified teaches wherein the second antenna means is coupled to the dedicated second transceiving means via a second impedance matching means (impedance matching networks Col. 9 L 21-24), and the third antenna means is coupled to the dedicated third transceiving means via a third impedance matching circuit means (impedance matching networks Col. 9 L 21-24).
Regarding Claim 69, Ananthanarayanan et al. as modified teaches wherein the second antenna means is coupled to the dedicated second transceiving means via a second delay means (delay line by virtue of variable inductors within impedance matching networks Col. 9 L 9-24), and the third antenna means is coupled to the dedicated third transceiving means via a third delay means (delay line by virtue of variable inductors within impedance matching networks Col. 9 L 9-24).
Regarding Claim 70, Ananthanarayanan et al. as modified teaches further comprising: a chassis configured to selectively allow radiation on plane/direction (radiation on plane/direction allowed by virtue of frame being grounded “The ground may be a connection to a metal frame of the user device” Col. 9 L. 20-21). 
Regarding Claim 71, Ananthanarayanan et al. as modified teaches further comprising: an antenna system controlling means (antenna tuner 630 Col. 10 L. 32) for controlling a circuit element to tune the first antenna in response to changing conditions (“The tuner ‘state’ can be changed depending on the band, channel and wireless technology in use so that the combined antenna 602 is well matched for that condition” Col. 10 L. 34-37).
Claims 30, 34-37, 42, 43, 51, 59, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al. US Patent 9,337,539 and Olesen et al. US Patent Application Publication 2020/0161755.
Regarding Claim 30, Ananthanarayanan et al. as modified teaches the wireless device of claim 25 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein: the first antenna is coupled to the dedicated first transceiver by a first indirect feed element, the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
However, Olesen et al. teaches feeding a first and second antennas using indirect feeding technique (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive or inductive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas with the respective transceivers of Ananthanarayanan et al. by indirect feeding technique based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Regarding Claim 34, Ananthanarayanan et al. as modified teaches the wireless device of claim 25 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein: the first antenna is coupled to the second antenna by a second adjustable capacitor configured to select between switch stages of the first antenna, and the first antenna is coupled to the third antenna by a third adjustable capacitor configured to select between the switch stages of the first antenna.
However, Olesen et al. teaches coupling two antennas through a capacitor (Par. 0025).
In this particular case, coupling two antennas through a capacitor is common and well known in the art as evident by Olesen et al. in order to “electrically decouples the two antennas by canceling electrical energy received by one resonant element from the other resonant element” Par. 0025.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to couple the antennas of Ananthanarayanan et al. with an adjustable capacitor based on the teachings of Olesen et al. in order to electrically decouple the antennas, thereby improving their performance.
Regarding Claim 35, Ananthanarayanan et al. as modified teaches further comprising: an antenna system controller configured to vary capacitances of the second adjustable capacitor and the third adjustable capacitor (variable capacitors adjusted through impedance matching network Col. 9 L 21-24 as modified in claim 34 above).
Regarding Claim 36, Ananthanarayanan et al. as modified teaches further comprising: an impedance tuner coupled to an output of the first transceiver and to the antenna system controller (impedance matching networks Col. 9 L 21-24 as modified in claim 34 above), and configured to impedance match the dedicated first transceiver to the first antenna in response to changes in the switch stages of the first antenna (impedance matching networks Col. 9 L 21-24 as modified in claim 34 above).
Regarding Claim 37, Ananthanarayanan et al. as modified teaches further comprising: an impedance tuner coupled to an output of the first transceiver, and configured to impedance match the first transceiver to the first antenna (impedance matching networks Col. 9 L 21-24 as modified in claim 34 above).
Regarding Claim 42, Ananthanarayanan et al. as modified teaches the wireless device of claim 25 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein: the dedicated first signal path comprises a first capacitive feed, the dedicated second signal path comprises a second capacitive feed, and the dedicated third signal path comprises a third capacitive feed.
However, Olesen et al. teaches antenna feeding using indirect feeding technique such as capacitive coupling (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the antennas with the respective signal paths of Ananthanarayanan et al. by capacitive coupling based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Regarding Claim 43, Ananthanarayanan et al. as modified teaches the wireless device of claim 25 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
However, Olesen et al. teaches antenna feeding using indirect feeding technique such as capacitive coupling (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the antennas with the respective transceivers of Ananthanarayanan et al. by capacitive coupling based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Regarding Claim 51, Ananthanarayanan et al. as modified teaches the wireless device of claim 48 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
However, Olesen et al. teaches antenna feeding using indirect feeding technique such as capacitive coupling (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the antennas with the respective transceivers of Ananthanarayanan et al. by capacitive coupling based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Regarding Claim 59, Ananthanarayanan et al. as modified teaches the method of claim 56 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein the second antenna is coupled to the dedicated second transceiver by a second indirect feed element, and the third antenna is coupled to the dedicated third transceiver by a third indirect feed element.
However, Olesen et al. teaches antenna feeding using indirect feeding technique such as capacitive coupling (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the antennas with the respective transceivers of Ananthanarayanan et al. by capacitive coupling based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Regarding Claim 67, Ananthanarayanan et al. as modified teaches the wireless device of claim 64 as shown in the rejection above.
Ananthanarayanan et al. is silent on wherein the second antenna means is coupled to the dedicated second transceiving means by a second indirect feed means, and the third antenna means is coupled to the dedicated third transceiving means by a third indirect feed means.
However, Olesen et al. teaches antenna feeding using indirect feeding technique such as capacitive coupling (Par. 0022).
In this particular case, using indirect feeding technique such as capacitive coupling is common and well known in the antenna art as evident by Olesen et al. in order to provide improved isolation between antennas in a small form factor device (Par. 0018, 0019).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to feed the antennas with the respective transceivers of Ananthanarayanan et al. by capacitive coupling based on the teachings of Olesen et al. in order to provide improved isolation between the antennas in a small form factor device.
Allowable Subject Matter
Claims 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 38, the prior art of record does not fairly teach nor render obvious the limitations “wherein: the second antenna comprises a second additional antenna element which is configured to be fed by a second indirect feed element, and a second parasitic antenna element configured to be driven by the second additional antenna element, and the third antenna comprises a third additional antenna element which is configured to be fed by a third indirect feed element, and a third parasitic antenna element configured to be driven by the third additional antenna element” as recited in the claim. Claims 39-41 depend therefrom.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ayala Vazquez et al. US Patent Application Publication 2019/0027833 discloses adjustable MIMO antenna structures.
Lee et al. US Patent Application Publication 2017/0048363 discloses an electronic device having multiple antennas around a housing.
Knudsen et al. US Patent Application Publication 2010/0302123 discloses a wireless communication device antenna with tuning elements.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845